Opinion filed May 2, 2013




                                    In The


        Eleventh Court of Appeals
                                  __________

                             No. 11-12-00365-CR
                                 __________

                    JUAN ISAIAS CORTEZ, Appellant

                                       V.

                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 106th District Court
                             Dawson County, Texas
                         Trial Court Cause No. 11-7102


                     MEMORANDUM OPINION
      Juan Isaias Cortez pleaded guilty in November 2011 to sexual assault. The
trial court deferred a finding of guilt and placed him on deferred adjudication
community supervision for a term of ten years. The State subsequently filed a
motion to adjudicate alleging multiple violations of the terms and conditions of
community supervision. The trial court heard the motion to proceed on November
30, 2012. Appellant pleaded “not true” to all of the alleged violations. At the
conclusion of the hearing, the trial court found all of the alleged violations to be
true, adjudicated appellant guilty of the charged offense, and assessed his
punishment at confinement in the Institutional Division of the Texas Department of
Criminal Justice for a term of fifteen years and a fine of $1,000. We dismiss the
appeal.
        Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that the
appeal is frivolous. Counsel has provided appellant with a copy of the brief and
advised appellant of his right to review the record and file a response to counsel’s
brief. A response has not been filed.1 Court-appointed counsel has complied with
the requirements of Anders v. California, 386 U.S. 738 (1967); In re Schulman,
252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie
v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969); and Eaden v. State, 161 S.W.3d 173 (Tex. App.—
Eastland 2005, no pet.).              Following the procedures outlined in Anders and
Schulman, we have independently reviewed the record, and we agree that the
appeal is without merit and should be dismissed. Schulman, 252 S.W.3d at 409.
        We note that counsel has the responsibility to advise appellant that he may
file a petition for discretionary review with the clerk of the Texas Court of
Criminal Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal
cases, the attorney representing the defendant on appeal shall, within five days
after the opinion is handed down, send his client a copy of the opinion and
judgment, along with notification of the defendant’s right to file a pro se petition
        1
        By letter, this court granted Appellant thirty days in which to exercise his right to file a response
to counsel’s brief.


                                                      2
for discretionary review under Rule 68.”). Likewise, this court advises appellant
that he may file a petition for discretionary review pursuant to TEX. R. APP. P. 68.
       The motion to withdraw is granted, and the appeal is dismissed.


                                                           PER CURIAM


May 2, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                          3